Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.  Claims 1, 4-7, 10-12, 15-18, and 23 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 10-12, 15-18, and 23 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2021/0201685 A1 (herein “Han”), and further in view of Pub No.: US 2014/0229097 A1 (herein “Bailey”).

Claims 1 and 12
Consider claim 1, Han teaches A user equipment (see Han Fig. 9 UE 900) comprising processing circuitry configured to: 
determine whether to transmit an indication indicating that flight path information at least one of is available and has changed (see Han Fig. 7, [0078], note determine whether flight path information will be transmitted); and 
transmit, in connected mode, the indication based at least in part on the determination (see Han Fig. 7, [0079] note transmit report including flight path information), 
wherein the indication is included in an information element (IE) configured to provide assistance information, the assistance information being associated with at least one of power preference indications, bandwidth preference information, semi-persistent scheduling (SPS) information, radio link monitoring (RLM) events, delay budget report and overheating assistance information (see Han [0070] note RRC ConnectionReestablishmentRequest, MeasurementReport, UEAssistanceInformation),
wherein the indication indicates waypoint information associated with the flight plan information (see Han [0038] note take-off location, landing location, flight path, flight direction, intermediate locations along the flight path and/or planned time for arriving at the intermediate locations). 
While Han [0038] explains reporting changes to the current flight plan including intermediate locations, Han fails to explicitly teach wherein the waypoint information indicates if a number of waypoints is more than the previously indicated number of waypoints.  Bailey teaches providing waypoint insertions to an aircraft and/or operation center including suggesting an additional number of weather waypoints 602, the updated waypoints, and a number of flight plan waypoints, the original waypoints (see Bailey Fig. 4, Fig. 6, [0067], [0111]-[0112], [0162]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include the recited teaching of Bailey.  Such a modification would improve Han by accurately determining estimated times of arrival and improving flight efficiency (see Bailey [0189]). 
Claim(s) 12 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 4 and 15
Consider claim 4, Han as modified by Bailey teaches wherein the determination whether to transmit the indication is based at least in part on whether an update to the flight path information is received from an application layer (see Han [0052]-[0055] note the UE determines a change in flight path or whether flight path information reporting status is set to “true” based on conditions such as deviation from the flight path for an amount of time). 
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 5 and 16
Consider claim 5, Han as modified by Bailey teaches wherein the waypoint information indicates at least one of: 
if new waypoints are available; which previously indicated waypoints are valid; the updated number of waypoints; if time stamps of some waypoints have changed (see Han [0047] note time difference between actual time and planned time); if an updated waypoint is available which deviates from a corresponding previously indicated waypoint by a predefined threshold (see Han [0046] note location difference larger than a threshold); and an update to a time stamp of a waypoint is available which deviates from a corresponding previously indicated time stamp of the waypoint by the predefined threshold (see Han [0047] note transmitting the flight path information when the time difference between the actual time and a planned time of arriving at a location is larger than a threshold).
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 6 and 17
Consider claim 6, Han as modified by Bailey teaches wherein connected mode corresponds to radio resource control (RRC) connected mode (see Han Fig. 3, [0055] note the RRC connection setup and transmitting the measurement report to the eNB including the current flight path information). 
Claim(s) 17 is/are rejected for at least the same reason(s) set forth in claim 6.

	Claims 7 and 18
Consider claim 7, Han teaches a base station (see Han Fig. 10 Network Equipment 1000) comprising processing circuitry configured to receive an indication from a user equipment in connected mode, the indication indicating that flight path information at least one of is available and has changed (see Han Fig. 7, Fig. 8, [0083]-[0085] note the eNB receives the flight path information reporting status with a value of “true” which indicates the eNB will receive the report including the flight path information),
wherein the indication is included in an information element (IE) configured to provide assistance information, the assistance information being associated with at least one of power preference indications, bandwidth preference information, semi-persistent scheduling (SPS) information, radio link monitoring (RLM) events, delay budget report and overheating assistance information (see Han [0070] note RRC ConnectionReestablishmentRequest, MeasurementReport, UEAssistanceInformation),
wherein the indication indicates waypoint information associated with the flight plan information (see Han [0038] note take-off location, landing location, flight path, flight direction, intermediate locations along the flight path and/or planned time for arriving at the intermediate locations),
wherein the waypoint information further indicates an update to a time stamp of a waypoint is available which deviates from a corresponding previously indicated time stamp of the waypoint by a predefined threshold (see Han [0047] note transmitting the flight path information when the time difference between the actual time and a planned time of arriving at a location is larger than a threshold). 
While Han [0038] explains reporting changes to the current flight plan including intermediate locations, Han fails to explicitly teach wherein the waypoint information indicates if a number of waypoints is more than the previously indicated number of waypoints.  Bailey teaches providing waypoint insertions to an aircraft and/or operation center including suggesting an additional number of weather waypoints 602, the updated waypoints, and a number of flight plan waypoints, the original waypoints (see Bailey Fig. 4, Fig. 6, [0067], [0111]-[0112], [0162]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include the recited teaching of Bailey.  Such a modification would improve Han by accurately determining estimated times of arrival and improving flight efficiency (see Bailey [0189]). 
Claim(s) 18 is/are rejected for at least the same reason(s) set forth in claim 7.

Claim 10
Consider claim 10, Han as modified by Bailey teaches wherein the waypoint information indicates at least one of: 
if new waypoints are available; which previously indicated waypoints are valid; an updated number of waypoints; if time stamps of some waypoints have changed (see Han [0047] note time difference between actual time and planned time); and if an updated waypoint is available which deviates from a corresponding previously indicated waypoint by a predefined threshold (see Han [0046] note location difference larger than a threshold); and an update to a time stamp of a waypoint is available which deviates from a corresponding previously indicated time stamp of the waypoint by the predefined threshold (see Han [0047] note transmitting the flight path information when the time difference between the actual time and a planned time of arriving at a location is larger than a threshold).

Claim 11
Consider claim 11, Han as modified by Bailey teaches wherein connected mode corresponds to radio resource control (RRC) connected mode (see Han Fig. 3, [0055] note the RRC connection setup and transmitting the measurement report to the eNB including the current flight path information).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han as modified by Bailey, and further in view of Pub No.: US 2016/0093217 A1 (herein “Hale”).

Claim 23
Consider claim 23, Han as modified by Bailey fail to teach wherein the waypoint information further indicates if some old waypoints are invalid.  Hale teaches sending/receiving a modification to real time flight information which may include deleting waypoints from the flight plan (see Hale Fig. 6, Fig. 11, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han as modified by Bailey to include the recited teaching of Hale.  Such a modification would improve Han as modified by Bailey by facilitating with the optimization and updating of flight plans (see Hale [0007]). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647